DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 33-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/19/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16, 19, 21-22, and 24-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timm et al. (U.S. Patent Publication No. 2012/0116394 A1) in view of Hibner et al. (U.S. Patent Publication No. 2015/0245850). Timm et al. and Hibner et al. are cited in the IDS.
Regarding claims 16 and 19, Timm et al. discloses (Claim 16) an ultrasonic surgical instrument (100) comprising:(a) a body (102); (b) an ultrasonic transducer (108) rotatable relative (Paragraph 0034) to the body (102), wherein the ultrasonic transducer (108) includes a threaded distal end (109); (c) a waveguide (waveguide, Paragraph 0033) extending distally from (Paragraph 0033) the body (102) and having a proximal end (proximal end of waveguide, Paragraphs 0033-0034) configured to threadedly couple (Paragraphs 0033-0034) with the threaded distal end (109) of the ultrasonic transducer (108) to define a threaded coupling (coupling of waveguide and 109, Paragraphs 0033-0034) therebetween, wherein the ultrasonic transducer (108) is configured to drive (Paragraph 0031) the waveguide (waveguide, Paragraph 0033) with ultrasonic energy (Paragraph 0031); and (d) an integrated torque wrench mechanism (140) comprising: (i) a translatable member (pinion, Paragraph 0035), (ii) a rack (rack, Paragraph 0035) coupled with (Paragraph 0035) the translatable member (pinion, Paragraph 0035), and (iii) a gear (worm gear, Paragraph 0035) rotationally coupled with (Paragraph 0035) the ultrasonic transducer (108) and positioned to engage (Paragraph 0035) the rack (rack, Paragraph 0035), wherein the translatable member (pinion, Paragraph 0035) and the rack (rack, Paragraph 0035) are translatable from a proximal position to a distal position (Paragraph 0035) to rotate the gear (worm gear, Paragraph 0035) and thereby rotate (Paragraph 0035) the ultrasonic transducer (108) into threaded engagement (Paragraphs 0034-0035) with the waveguide (waveguide, Paragraphs 0033-0034), wherein the integrated torque wrench mechanism (140) is configured to limit transfer of torque (Paragraph 0034) to the ultrasonic transducer (108) to thereby facilitate application of a predetermined maximum torque (Paragraph 0034) to the threaded coupling (coupling of waveguide and 109, Paragraphs 0033-0034) between the ultrasonic transducer (108) and the waveguide (waveguide, Paragraph 0033); (Claim 19) further comprising a rotation lock mechanism (124) configured to inhibit rotation (Paragraphs 0034 and 0036) of the waveguide (waveguide, Paragraph 0034) relative to the body (102) while the ultrasonic transducer (108) is being threadedly coupled (Paragraphs 0034 and 0036) with the waveguide (waveguide, Paragraph 0034). (Figs. 1-3, Paragraphs 0031-0036). 
However, Timm et al. fails to disclose wherein the waveguide having a threaded proximal end.
Hibner et al. teaches a device in the same field of endeavor wherein the waveguide (192) having a threaded proximal end (196).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Timm et al. to incorporate the threaded teachings of Hibner et al. The motivation for the modification would have been to allow vibrational communication between the waveguide and the transducer. (Hibner et al. Paragraph 0132). 
Regarding claims 21-22, 29-30 and 32, Timm et al. discloses (Claim 21) an ultrasonic surgical instrument (100) comprising:(a) an ultrasonic transducer (108) that includes a threaded distal end (109); (b) a waveguide (waveguide, Paragraph 0034) that includes a proximal end (proximal end of waveguide, Paragraphs 0033-0034) configured to threadedly couple (Paragraphs 0033-0034) with the threaded distal end (109) of the ultrasonic transducer (108) to define a threaded coupling (coupling of waveguide and 109, Paragraphs 0033-0034) therebetween, wherein the ultrasonic transducer (108) is configured to drive (Paragraphs 0031 and 0034) the waveguide (waveguide, Paragraph 0034) with ultrasonic energy (Paragraph 0031); and (c) a mechanism (140) comprising: a translatable member (pinion, Paragraph 0035), (ii) a rack (rack, Paragraph 0035) coupled with (Paragraph 0035) the translatable member (pinion, Paragraph 0035), and (iii) a gear (worm gear, Paragraph 0035) rotationally coupled with (Paragraph 0035) the ultrasonic transducer (108) and positioned to engage (Paragraph 0035) the rack (rack, Paragraph 0035), wherein the translatable member (pinion, Paragraph 0035) and the rack (rack, Paragraph 0035) are translatable from a proximal position to a distal position (Paragraph 0035) to rotate the gear (worm gear, Paragraph 0035) and thereby rotate (Paragraph 0035) the ultrasonic transducer (108) into threaded engagement (Paragraphs 0034-0035) with the waveguide (waveguide, Paragraphs 0033-0034), wherein the integrated torque wrench mechanism (140) is configured to limit transfer of torque (Paragraph 0034) to the ultrasonic transducer (108) to thereby facilitate application of a predetermined maximum torque (Paragraph 0034) to the threaded coupling (coupling of waveguide and 109, Paragraphs 0033-0034) between the ultrasonic transducer (108) and the waveguide (waveguide, Paragraph 0033); (Claim 22) wherein the mechanism (140) is an integrated torque wrench mechanism (140) that is configured to limit transfer of torque (Paragraph 0034) to the ultrasonic transducer (108) to thereby facilitate application of a predetermined maximum torque (Paragraph 0034) to the threaded coupling (coupling of waveguide and 109, Paragraphs 0033-0034) between the ultrasonic transducer (108) and the waveguide (waveguide, Paragraph 0033); (Claim 29) further comprising a handle assembly (102), wherein the ultrasonic transducer (108) is rotatable relative to (Paragraph 0034) the handle assembly (102), wherein the handle assembly (102) includes a pistol grip (103), wherein the waveguide (waveguide, Paragraph 0034) extends distally (Paragraph 0034) from the handle assembly (102); (Claim 30) further comprising a rotation lock mechanism (124) configured to inhibit rotation (Paragraphs 0034 and 0036) of the waveguide (waveguide, Paragraph 0034) relative to the body (102) while the ultrasonic transducer (108) is being threadedly coupled (Paragraphs 0034 and 0036) with the waveguide (waveguide, Paragraph 0034); (Claim 32) further comprising a shaft assembly (110) and an end effector (end effector, Paragraph 0033) arranged at a distal end (distal end of 110) of the shaft assembly (110), wherein the end effector (end effector, Paragraph 0033) includes an ultrasonic blade (ultrasonic blade, Paragraph 0033) coupled with (Paragraph 0033) the waveguide (waveguide, Paragraph 0034), wherein the ultrasonic transducer (108) is configured to drive (Paragraph 0033) the waveguide (waveguide, Paragraph 0034) and the ultrasonic blade (ultrasonic blade, Paragraph 0033)  using the ultrasonic energy (Paragraph 0031). (Figs. 1-3, Paragraphs 0031-0036). 
However, Timm et al. fails to disclose wherein the waveguide having a threaded proximal end.
Hibner et al. teaches a device in the same field of endeavor wherein the waveguide (192) having a threaded proximal end (196).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Timm et al. to incorporate the threaded teachings of Hibner et al. The motivation for the modification would have been to allow vibrational communication between the waveguide and the transducer. (Hibner et al. Paragraph 0132). 
Allowable Subject Matter
Claims 17-18, 23-28 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/Primary Examiner, Art Unit 3771